 

CaSe: 15-01248 DOCZ 70

Filed: 10/26/18 Page: 1 of 1

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE WESTERN DlSTRlCT OF OKLAHUMA

ln re: ALEXANDER LOUIS BEDNAR,

Debtor.

.»,..w mix

Case Number: 15-11916 TR(_I
Chaprer‘l€i§§ U£`.i 2b 9 Li- iii

 

CERTIFICATE OF SERVICE; »

This is to certify that on the 26th day of October, 2018, a tzr'w”ant{c

 

orrect copy of the

Motion to Avoid judgment Lien of Franklin American Mor '?age, filed on October 18,
2018, was also served on this date via first class postage paid, in the United States

Postal Service to:

Oklahoma County District Attorney
c/o Rod Heggy

320 Robert S Kerr

County Building, Sth Floor

Oklahoma City OK 73102

Attorney for Oklahoma County Sheriff

Franklin American Mortgage
Corporation Company / Agent of Service
1833 South Morgan Road

Oklahoma City OK 73128

Scott Kirtley, Esq
Riggs Abney Law Firm
502 W. 6th Street
Tulsa, OK 74119-1010

Don Timberlake

PO Box 18486

Oklahoma City, OK 73154-0486
Attorney for Franklin American
and Fannie Mae in state court

Federal National Mortgage Assoc.
a/k/a Fannie Mae

3900 Wisconsin Ave.
Washington, D.C. 20016

RCB Bank
300 W. Patti Page
Claremore, OK 74017

s/ / %

Alex`a?\der Louis Bednar / Debtor
15721 Via Bella

Edmond OK 73013
Bednar;€;onsuh;@gmajl.€om

405 420 9030

Please note that the address above
is where Debtor is able to receive
mail at this time

 

